DETAILED ACTION
This office action is in response to the amendment filed on 02/14/2022. Claims 1-7, 9-18, and 20 are amended. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to constraints on syntax elements in video coding.
Prior art:
He (US 2020/0107027) 
Riek (US 5,987,179)

	The closest prior art Riek, column 11 lines 46-51 discloses the information about the location of the high-fidelity image needs to be conveyed to the decoder. This may be done in one of two ways. Either the system can insert a user data field into the MPEG bitstream, or it may send an external signal to notify the decoder of the location of the enhancement picture. The only time the decoder needs to be notified that it has a still image is when it has to do something non-standard. For most cases, everything done is standard, and the only information that needs to be conveyed is the location of the final enhancement picture.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “wherein the flag having a first value specifies that the bitstream includes a plurality of coded pictures, and the flag having a second value specifies that the bitstream includes only the one coded picture”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481